ITEM 77O DREYFUS VARIABLE INVESTMENT FUND Growth and Income Value Portfolio On August 3, 2010, Dreyfus Variable Investment Fund – Growth and Income Portfolio (the “Fund”) purchased $37,800 of Metlife - Cusip # 59156R108 (the “Common Stock”). The Common Stock was purchased from Deutsche Bank Securities, a member of the underwriting syndicate offering the Common Stock, for $42.00 a share. BNY Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was a member of the syndicate, but received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: BofA Merrill Lynch Credit Suisse Deutsche Bank Securities HSBC UBS Investment Bank Wells Fargo Securities Sanford C. Bernstein Macquarie Capital Sterne Agee BNP Paribas RBS Societe Generale Cowen and Company Daiwa Capital Markets Dowling & Partners Securities, LLC PNC Capital Markets LLC Scotia Capital UCI Capital Markets The Williams Capital Group, L.P. BNY Mellon Capital Markets, LLC COMMERZBANK Mitsubishi UFJ Securities Raymond James Santander Securities Loop Capital Markets Blaylock Robert Van, LLC Cabrera Capital Markets, LLC Guzman & Company Siebert Capital Markets Ramirex & Co., Inc. CastleOak Securities, LP MFR Securities, Inc. Toussaint Capital Partners, LLC Accompanying this statement are materials presented to the Board of Trustees of Dreyfus Variable Investment Fund  Growth and Income Portfolio, which determined that the purchase had been effected in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on December 14, 2010.
